Citation Nr: 0804604	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an effective date earlier than December 4, 
2004, for the award of nonservice-connected pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran nonservice-connected pension and assigned an 
effective date of December 4, 2004, for that award.  In July 
2007, the veteran testified before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA is seeking to have that decision 
overturned on appeal to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay on the adjudication of claims affected by Haas.  The 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  In this case, 
the RO imposed a stay on the veteran's claim for service 
connection for prostate cancer, to include as secondary to 
exposure to herbicide agents, and that issue is not on appeal 
before the Board.  Once a final decision is reached on appeal 
in the Haas case, the adjudication of any cases that have 
been stayed will be resumed, and the RO will proceed with 
adjudication of that claim.


FINDING OF FACT

The veteran's initial claim for nonservice-connected pension 
was filed at the RO on May 14, 2003.  The competent evidence 
shows that the veteran met the criteria to entitlement for 
nonservice-connected pension on December 4, 2004, when he was 
found to have adenocarcinoma of the prostate gland.      


CONCLUSION OF LAW

The criteria for an effective date earlier than December 4, 
2004, for the award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5110, 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pension benefits are provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from a nonservice-connected disability 
not the result of the veteran's willful misconduct and who 
meets certain annual income limitation requirements.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).

For the purposes of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  Thus, 
nonservice-connected pension benefits may be assigned where 
the nonservice-connected disabilities schedular ratings are 
less than total when the disabled person is, in the judgment 
of the adjudicator, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2007).    

Generally, the effective date of an award based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, compensation, dependency and indemnity 
compensation, or pension shall not be earlier than the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).    

With regard to disability pension benefits, the effective 
date shall not be prior to the date entitlement arose.  
38 C.F.R. § 3.400(b)(1).  For a pension claim received after 
October 1, 1984, the effective date will be the date of 
receipt of the claim.  However, if within one year from the 
date on which the veteran became permanently and totally 
disabled, the veteran files a claim for a retroactive award 
and establishes that a physical or mental disability, which 
was not the result of the veteran's own willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii) (2007).   

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).    

The veteran filed his initial claim for nonservice-connected 
pension on May 14, 2003.  The RO denied entitlement to 
nonservice-connected benefits in May 2004, June 2004, 
September 2004, and December 2004 before finally granting 
entitlement to nonservice-connected pension benefits in 
February 2005, with an effective date of December 4, 2004.  
There is no evidence of an earlier claim for 
nonservice-connected pension, and as noted above, the 
effective date in this matter may not be anytime prior to the 
date of receipt of the current claim.  Thus, the Board must 
determine whether the veteran is entitled to an effective 
date earlier than December 4, 2004, but not prior to May 14, 
2003.   

VA and private medical reports dated from May 2003 to 
November 2004 show that the veteran received treatment for 
prostatic enlargement with prostatic calculi, nodular 
hyperplasia of the prostate, moderate urinary retention, 
urinary frequency, degenerative changes in the right shoulder 
joint and thoracic spine, concentric left ventricular 
hypertrophy, thickened aortic valve annulus and aortic root, 
and moderate pulmonary hypertension.  An October 2004 
ultrasound of the prostate showed rule out prostatic 
carcinoma.    

An August 2003 VA general examination showed that the veteran 
had attained a college level of education, had managed his 
own rice mill, and had worked as a part-time mechanic.  He 
had been unemployed since 1990.  The examiner diagnosed him 
with prostatic enlargement, grade III, with prostatic calculi 
and moderate urinary bladder retention, bronchial asthma, 
arteriosclerotic heart disease, and mild degenerative changes 
of the right shoulder.

Pursuant to a May 2004 rating decision, the veteran's 
nonservice-connected disabilities considered for pension 
purposes included prostatic enlargement, grade III, with 
prostatic calculi and moderate urinary bladder retention, 
rated as 10 percent disabling; bronchial asthma, rated as 0 
percent disabling; arteriosclerotic heart disease, rated as 
10 percent disabling; and mild degenerative changes of the 
right shoulder, rated as 10 percent disabling.  The combined 
evaluation for pension purposes was 30 percent.  

A May 2003 x-ray of the spine showed minimal scoliosis of the 
thoracic spine.  In a June 2004 rating decision, the 
veteran's scoliosis of the thoracic spine was rated as 0 
percent disabling.  The total combined evaluation for pension 
purposes, to include his previously rated nonservice-
connected disabilities, was 30 percent.  

In an August 2004 private medical report, the veteran was 
shown to have neuropathy and chronic bronchial disease with 
moderate obstruction on pulmonary testing.  Pursuant to a 
September 2004 rating decision, the veteran's additional 
nonservice-connected disabilities considered for pension 
purposes included chronic obstructive pulmonary disease due 
to asthma, rated as 30 percent disabling, and neuropathy, 
rated as 0 percent disabling.  The total combined evaluation 
for pension purposes, to include his previously rated 
nonservice-connected disabilities, was 50 percent.  

On a general VA examination in September 2004, the veteran 
was diagnosed with mild degenerative changes of the right 
shoulder, prostatic enlargement, grade III, with prostatic 
calculi and moderate urinary retention, rule out prostatic 
malignancy, hypertensive arteriosclerotic heart disease, 
fibroid infiltrate of the right upper lung, intervertebral 
osteochondrosis with spur formation of the thoracic and 
lumbar spines, and scoliosis of the lumbar spine.  There was 
no clinical evidence of pulmonary hypertension or bronchial 
asthma.  In a December 2004 rating decision, the RO found 
that there had been no change in the veteran's nonservice-
connected disabilities except for osteodegenerative changes 
and mild scoliosis of the thoracic spine, which was increased 
from 0 percent disabling to 20 percent disabling.  The new 
total combined evaluation for pension purposes, to include 
his previously rated nonservice-connected disabilities, was 
60 percent.  

The veteran underwent surgery for benign prostatic 
hyperplasia in November 2004.  A December 4, 2004, pathology 
report diagnosed the veteran with adenocarcinoma of the 
prostate gland.  Based upon the severity of the veteran's 
disability, the RO rated his adenocarcinoma as 100 percent 
disabling, thus making him eligible for nonservice-connected 
pension benefits.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Board finds that there is no basis upon which to grant an 
effective date earlier than December 4, 2004, for the award 
of nonservice-connected pension benefits.  Although the 
veteran continuously prosecuted his claim since filing that 
claim in May 2003, there is no evidence that the veteran was 
diagnosed with adenocarcinoma of the prostate gland prior to 
December 4, 2004.  The evidence of record also does not show 
that the veteran's previously listed nonservice-connected 
disabilities considered for pension purposes had worsened to 
a degree so as to render him eligible for pension benefits 
after May 14, 2003, and prior to December 4, 2004.  The 
evidence does not show that the veteran was unemployable by 
reason of his disabilities prior to December 4, 2004, the 
date on which he met the schedular criteria for a 100 percent 
rating, and thus met the criteria for nonservice-connected 
pension.  Therefore, the Board finds that the date the 
entitlement arose was the date the veteran was diagnosed with 
the disability which met the criteria for nonservice-
connected pension benefits, which was December 4, 2004.  
38 C.F.R. § 3.400.  

The Board finds that the preponderance of the evidence is 
against the claim for an earlier effective date and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and December 
2007; rating decisions in May 2004, June 2004, September 
2004, December 2004, and February 2005; and a statement of 
the case in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than December 4, 2004, for the 
award of nonservice-connected pension is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


